t c memo united_states tax_court john t talkington and margaret k talkington petitioners v commissioner of internal revenue respondent henry a sessions and barbara sessions petitioners v commissioner of internal revenue respondent docket nos filed date william norton baker and j mark wagnon for petitioners george e gasper for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioners' federal income taxes as follows docket no year deficiency dollar_figure big_number big_number big_number after concessions the only issue for decision in this case is the fair_market_value of real_property consisting of acres of land with a building upon it and acres of adjoining land on date and real_property consisting of big_number square feet of land with a building upon it on date for purposes of determining the proper amount of petitioners' charitable_contribution deductions findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners john t talkington and margaret k talkington husband and wife and petitioners henry a sessions and barbara sessions husband and wife resided in lubbock texas at the time they filed their petitions mr and mrs talkington and mr and mrs sessions filed federal_income_tax returns for and the litton property the litton property consists of a big_number square foot building the litton building located on acres of platted land rectangular in shape at the intersection of loop which unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure is to the south of the lot and martin luther king boulevard mlk which is to the west of the lot the acres acres of vacant unplatted land irregular in shape that adjoins the acres on the east and north of the acres the parcel of acres and dollar_figure acres of vacant unplatted land rectangular in shape fronting on mlk and adjoining the acres on the north of the acres and adjoining the parcel of acres on the west of the parcel of acres the dollar_figure acres the litton property was located in the northeast part of lubbock and was zoned m-1 for light manufacturing the predominant use of the land around the litton property is currently agricultural in litton industries inc litton constructed the litton building and litton occupied it until when litton ceased operations in after litton ceased operations it offered the litton property for sale from through litton asked dollar_figure for the litton property in litton reduced the price to dollar_figure in april of litton again reduced the price to dollar_figure mlk was formerly north quirt avenue access to the parcel of acres was available through two places approximately feet of frontage on loop on the south side of the parcel of acres and approximately feet of frontage on ursuline street on the north side of the parcel of acres ursuline street was a one-lane gravel road the dollar_figure acres see infra essentially restricts access from mlk to the parcel of acres in july of mr talkington and mr sessions purchased the litton property from litton for dollar_figure mr talkington and mr sessions each owned a 50-percent undivided_interest in the litton property during the years that mr talkington and mr sessions owned the litton property it was never occupied or leased also during this time the litton building suffered from normal wear_and_tear deferred maintenance and vandalism the deferred maintenance on the litton building included the following the parking lot asphalt was cracked and the face was coming off in places the cracks needed sealing and the lot possibly needed to be resurfaced the concrete flatwork on the sidewalks drives and walks was cracked and the face was coming off there was a broken window in the north entrance the landscaping had been neglected and some shrubs and trees were dead the floor tiles were damaged due to flooding in the past many ceiling tiles were missing stained and or in poor repair and the walls were dirty and or stained from draining of the building's sprinkler system additionally the copper hot and chilled water piping had been stolen from the litton building the lubbock central appraisal district lcad determined the appraised value of the litton property to be dollar_figure as of date petitioners appealed this assessed value and hired james stanley blacklock to protest the valuations placed on the litton property by the lcad mr blacklock in a document presented to the lcad on petitioners' behalf represented that all copper plumbing had been stolen from the litton building and for all practical purposes the building was a shell mr blacklock indicated that the best possible use for the litton building was as a warehouse which would require stripping the inside in mr blacklock estimated the value of the litton property to be dollar_figure the lcad determined the appraised value of the litton property to be dollar_figure as of date the lcad determined the appraised value of the litton property to be dollar_figure for the years and on date petitioners gave the acres the parcel of acres and the litton building the gifted litton property to the south plains food bank inc petitioners retained the dollar_figure acres the south plains food bank inc is a qualified charitable_organization under sec_170 based on an appraisal that determined the fair_market_value of the gifted litton property to be dollar_figure on date mr and mrs talkington and mr and mrs sessions deducted dollar_figure and dollar_figure respectively as charitable_contribution sec_4 we note that both petitioners' and respondent's appraisers occasionally rounded their estimates of fair_market_value to the nearest hundred or thousand dollars on their federal_income_tax returns for the gift of the gifted litton property respondent determined that the fair_market_value of the gifted litton property on date was dollar_figure the bates center the bates center consists of a big_number square foot building the bates center building located on big_number square feet of land the bates center land on the block of 46th street in lubbock texas the bates center land was zoned r-2 residential with a church variance the bates center land consists of six lots five of the lots were contiguous the lots three of the five lots were located on 45th street the westernmost lot was approximately feet from avenue s and the easternmost lot was approximately feet from avenue q two of the five lots were located on 46th street the westernmost lot was approximately feet from avenue s and the easternmost lot was approximately feet from avenue q the other lot the excess lot was noncontiguous with the five lots and was located across the street from the five lots on the northeast corner of the intersection of avenue s and 45th street none of the parties explained why mr and mrs talkington deducted dollar_figure rather than dollar_figure on their federal_income_tax return the bates center building was primarily a gymnasium with a full length basketball court but it also contained some small classrooms a storage area a parlor a small kitchen locker rooms rest rooms and a small fireplace the bates center could be used as a church on date mr sessions acquired the bates center and the adjoining church located directly to the east of the bates center in a trade with the first church of the nazarene the traded properties were each valued at dollar_figure mr sessions owned the entire fee simple interest in the bates center on date mr sessions gave the bates center to the northwest texas church of god in christ the northwest texas church of god in christ purchased the church that adjoins the bates center for dollar_figure the northwest texas church of god in christ is a qualified charitable_organization under sec_170 based on an appraisal that determined the fair_market_value of the bates center to be dollar_figure on date mr and mrs sessions deducted dollar_figure as a charitable_contribution on their federal_income_tax return for the gift of the bates center respondent determined that the market_value of the bates center on date was dollar_figure although it is unclear from the record it appears that the gift of the bates center and the purchase of the adjoining church occurred relatively close in time to one another ultimate findings_of_fact the fair_market_value of the gifted litton property on date was dollar_figure the fair_market_value of the bates center on date was dollar_figure opinion the issue for decision is the fair_market_value of the transferred properties for purposes of determining the proper amount of petitioners' charitable_contribution deductions petitioners bear the burden of proving that the fair_market_value of the transferred properties exceeds the value determined by respondent in the notices of deficiency rule a sec_170 allows an individual to deduct charitable_contributions subject_to certain percentage limitations with a carryover of any excess_contributions see sec_170 d if a charitable_contribution is made in property other than money the amount of the taxpayer's contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs sec_1_170a-1 income_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts the parties have stipulated that the transfers of the gifted litton property and the bates center qualify for charitable_contribution deductions pursuant to sec_170 the fair_market_value of donated property as of a given date is a question of fact to be determined from the entire record 87_tc_892 79_tc_714 affd 731_f2d_1417 9th cir fair_market_value reflects the highest_and_best_use of the property on the date of valuation 87_tc_389 the highest_and_best_use of property is the realistic objective potential use to which the property can be put id see also 292_us_246 the determination of fair_market_value is not dependent upon whether the property is actually being put to its highest_and_best_use symington v commissioner supra pincite thus in determining the reasonable and probable use that supports the highest present_value we focus on the highest and most profitable use for which the property is adaptable and needed or likely to be needed in the reasonably near future olson v united_states supra pincite in this case the parties have relied extensively on the testimony of expert witnesses to support their respective views on the fair_market_value before turning to an analysis of the divergent expert opinions we note that as the trier of fact the court must weigh the evidence presented by the experts in light of their demonstrated qualifications in addition to all other credible_evidence 480_f2d_171 9th cir affg 54_tc_493 we are not bound by the opinion of any expert witness especially when that opinion is contrary to our judgment 227_f2d_753 6th cir affg tcmemo_1954_139 84_tc_722 rather we may accept or reject expert testimony as we find appropriate in our best judgment 304_us_282 102_tc_149 moreover even if we accept the general methodology of an expert witness we may reject that expert's ultimate conclusion if it is unsupported by the record 819_f2d_1315 5th cir affg tcmemo_1985_267 furthermore we are dismayed at the time and energy both the parties and the court have had to expend in the course of the trial and decision in this case as we have repeatedly stated in regard to valuation cases too often in valuation disputes the parties have convinced themselves of the unalterable correctness of their positions and have consequently failed successfully to conclude settlement negotiations--a process clearly more conducive to the proper disposition of disputes such as this the result is an overzealous effort during the course of the ensuing litigation to infuse a talismanic precision into an issue which should frankly be recognized as inherently imprecise and capable of resolution only by a solomon- like pronouncement 48_tc_502 see also 74_tc_441 we are now faced with the task of rationally resolving differences in the opinions and often subjective analyses of two qualified experts in reaching our ultimate conclusions as to the valuation of the parcels here in issue we must because of the possibility of an appeal set out a trail for the appellate court to follow see symington v commissioner supra pincite we are constrained to admit however that by necessity our conclusions are to some extent based upon solomon-like pronouncements we remain convinced as we have repeatedly stated that valuation cases should be disposed of by the parties by way of settlement or other procedures short of court proceedings see eg symington v commissioner supra pincite i the experts petitioners' expert was tommy cantrell mai rm mr cantrell has been an appraiser of property for approximately years on date on behalf of petitioners mr cantrell appraised the gifted litton property on date on behalf of mr sessions mr cantrell appraised the bates center respondent's expert was dr jack friedman ph d mai cre asa c p a and a texas state certified general appraiser in on behalf of respondent dr jack friedman appraised the gifted litton property and the bates center ii highest_and_best_use the parties differ over the highest_and_best_use of the various properties in issue in this case we note that our determination of the highest_and_best_use of the various properties in issue presents a problem of judgment not mathematics stanley works subs v commissioner t c pincite a the litton building dr friedman's report determined that the highest_and_best_use of the litton building at the time of the gift was as an industrial facility dr friedman based his determination on the fact that the litton building was an existing industrial building and this use was consistent with legal and possible uses additionally the building was functionally adequate for this purpose furthermore dr friedman noted that the oversupply of such buildings in lubbock drastically curtailed new_construction of such buildings he felt that the litton building had the potential for generating market rent upon further tightening of the local real_estate market mr cantrell determined that the highest_and_best_use of the litton building at the time of the gift was as a specialty manufacturing_facility also known as a research_and_development facility mr cantrell testified that the litton building was originally built as a special manufacturing_facility by litton-- it was used to assemble electronics in addition mr cantrell based his determination on the fact that the litton building was fully heated and air-conditioned and had suspended ceilings heavy-duty fluorescent lights a muzak system and sprinklers additionally mr cantrell testified that during the period in which mr talkington and mr sessions owned the litton property the u s army corps of engineers considered buying or leasing the litton building for use as a hospital-type environment in his report however mr cantrell wrote that the expense to convert the litton building to the use that the u s army corps of engineers desired was considerable and in all likelihood was the reason this use never came to pass mr cantrell's report also states that research_and_development style industrial buildings were relatively scarce in the lubbock market demand for research_and_development buildings was somewhat weak once vacant these properties stay vacant for several years research_and_development buildings tend to be built to the owner occupant's specifications and conversion to other uses for other occupants could be an expensive process furthermore mr cantrell's report states that some other possible uses of the litton building were warehouse use and warehouse office use however these uses would probably produce less income than research_and_development use would we also note that the litton building's bathrooms were designed to accommodate people per shift and it had a cafeteria and a significant number of offices based upon our review of all the evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the highest_and_best_use of the litton building on the date of valuation was as an industrial facility such as a warehouse or warehouse office b the parcel of acre sec_1 mr cantrell's report and petitioners' contentions mr cantrell determined that the highest_and_best_use of the parcel of acres at the time of the gift was as an industrial subdivision industrial lots in reaching this conclusion mr cantrell states in his report that the lots had good and typical access the site was zoned m-1 for light industrial use and the location of the parcel of acres would almost certainly dictate commercial or industrial uses while excluding agricultural and residential uses petitioners also contend that the parcel of acres was part of the lubbock industrial park henry huneke an employee of mr sessions who has worked in the construction business in lubbock since testified that the lubbock industrial park lies north and east of mlk and loop he stated that the lubbock industrial park was created by the board_of city development and the lubbock chamber of commerce back in the early 1950's mr huneke testified on direct examination that the lubbock industrial park was a platted ready-to-use industrial park with utilities and that the lubbock industrial park had its own zoning classification mr huneke further testified that the litton property was in the lubbock industrial park on cross- examination mr huneke changed his testimony and stated that the lubbock industrial park was preliminary platted so that a user might immediately file a plat and move quickly through the platting process mr cantrell also testified about the lubbock industrial park mr cantrell testified that the lubbock industrial park contained platted lots and it was developed by the city of lubbock to promote industrial development in the area in which it was located mr cantrell further testified that the litton property was in the lubbock industrial park mr cantrell's report does not specifically mention the lubbock industrial park however petitioners suggest that the maps included in mr cantrell's report which do not show the boundaries of the lubbock industrial park but do make reference to the lubbock industrial park are evidence that the lubbock industrial park exists mr cantrell in a report prepared in for the u s army corps of engineers described the parcel of acres and dollar_figure acres as vacant agriculture and did not mention the lubbock industrial park dr friedman's report and respondent's contentions dr friedman determined that the highest_and_best_use of the parcel of acres at the time of the gift was agricultural in reaching this conclusion dr friedman's report states that the parcel of acres was located in an area primarily devoted to agriculture dr friedman noted that the parcel of acres had approximately feet of frontage on the one-way access road of loop nearly feet on ursuline street a one-lane gravel road and no frontage on mlk he felt that this modest amount of frontage relative to the parcel of acres size relegated the tract to agricultural uses and that the parcel of acres proximity to the litton building renders the parcel of acres less desirable for industrial uses than it otherwise would be in further support of his analysis dr friedman pointed out that the industrial submarket had been weak over the few years preceding and that industrial development was unlikely in the neighborhood because market rental rates did not justify new_construction on an investment basis respondent argues that despite the fact that the parcel of acres was zoned m-1 there was not a reasonable probability in that it would be used as an industrial park in the reasonably near future furthermore respondent contends that petitioners' retention of the dollar_figure acres effectively eliminated the possibility of the parcel of acres' becoming an industrial park because of the lack of reasonable access to a main commercial thoroughfare additional information the litton property was located in the northeast part of lubbock respondent contends that during the last years most of the real_estate development has taken place in the southeast and southwest parts of lubbock mr cantrell indicated in his report that the bulk of industrial development had been in southeast lubbock mr cantrell's report further stated that lubbock had virtually no growth since and that general business activity was still somewhat depressed in lubbock but had improved over the recent past additionally mr cantrell's report states that there was a relatively slow market for land in the neighborhood in which the litton property was located conclusion we have reviewed the maps submitted with the expert reports the maps clearly identify two properties as lots that were part of the lubbock industrial park one lot was labeled lubbock industrial park add lot and was located directly south of the acres on the opposite side of the intersection of loop and mlk the other lot was labeled lubbock indus park add lot and was located to the east of the litton property neither the acres nor the parcel of acres was labeled as part of the lubbock industrial park on the maps submitted by the experts while we do agree with petitioners that the lubbock industrial park indeed existed on the basis of the evidence presented we do not believe that the parcel of acres was a part of the lubbock industrial park the parcel of acres was unplatted and we believe from the evidence and testimony that the lots in the lubbock industrial park were platted mr cantrell's report fails to mention that the parcel of acres was part of the lubbock industrial park furthermore the parcel of acres was not zoned with the special industrial park classification about which mr huneke testified although the parcel of acres was zoned m-1 for light industrial use we do not believe that there existed a reasonable probability that the parcel of acres would be used for industrial purposes in the reasonably near future at the time of its donation see olson v united_states u s pincite the evidence suggests that access to the parcel of acres was fairly restricted that the bulk of industrial development had been taking place in south lubbock rather than in the northeast section of lubbock where the parcel of acres was located and that the market for land around the litton property was slow furthermore the parcel of acres was unplatted and platting property to the city of lubbock cost approximately 45-to-50 cents per square foot based upon our review of all the evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the highest_and_best_use of the parcel of acres on the date of valuation was as agricultural land c the bates center mr cantrell determined that the highest_and_best_use of the bates center at the time of the gift was for use in conjunction with the adjoining church property in reaching this conclusion mr cantrell states in his report that by virtue of its size the bates center building could not accommodate much more in the way of improvements he further states that the adjoining church needs the bates center building and its parking lot to make a more functional package mr cantrell reached his ultimate conclusion based on the fact that he felt that the bates center was limited to church and church-related uses furthermore mr cantrell states in his report that the land was too far off avenue q to be feasible for commercial uses dr friedman determined that the highest_and_best_use of the bates center at the time of the gift was as follows continued use of the five lots as an activity building and use of the excess lot for residential purposes in reaching this conclusion dr friedman noted that the bates center was in a neighborhood of single-family homes it was one-half block west of avenue q a heavily traveled commercial street and it lacks a driveway or visibility from avenue q dr friedman also pointed out that the bates center was zoned r-2 which allowed duplexes as well as single-family residences and that a church was a legal nonconforming use although commercial uses were allowed by zoning within feet of avenue q dr friedman pointed out that the bates center was located more than feet from avenue q dr friedman suggested that for the five lots a church-related facility would likely provide a higher residual_value than residential use and for the excess lot a single-family or duplex home would be appropriate petitioners devote much of their argument to the proposition that the bates center could be rezoned for commercial use mr sessions' expert however determined in his report that the highest_and_best_use of the bates center was for continued use by the adjoining church and that commercial use of the property was not feasible neither expert considered the highest or best use of the bates center to be a commercial property and the record does not support such a determination bishop william h watson testified that some churches in lubbock started in a gymnasium without a sanctuary bishop watson testified i had made up my mind if i had to take just the gym only i would stay in the gym as the church because i see some other churches do that kind of thing we find that the use of the bates center as a stand-alone church is supported by the record based upon our review of all the evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the highest_and_best_use of the bates center on the date of valuation was as a church iii valuation methodology the parties presented the following methods of valuing the various properties in issue in this case the sales comparison method the cost approach and the income approach the sales comparison method involves gathering information on sales of property similar to the subject property then making adjustments8 for various differences between the comparables and the property being appraised 88_tc_1197 ndollar_figure this court has found the sales comparison method to be a reasonable one and has used it in the past see eg 72_tc_1 additionally we have found that it is generally the most reliable method of valuation estate of spruill v commissioner supra pincite n the cost approach is based on the principle of substitution the cost approach derives the value of a property by estimating the reproduction or replacement cost of the improvements deducting therefrom the estimated depreciation and then adding the market_value of the land this approach estimates value based on the assumption that a prudent person will not pay more for a property than it would cost to acquire a site and erect a comparable structure less accrued depreciation this approach is especially applicable to new or nearly new structures when the land value is also reliable the major limitation of this approach is that in properties that are several years old it is often difficult to precisely estimate the accrued depreciation positive adjustments are made to comparable properties that are inferior in some fashion to the subject property negative adjustments are made to comparable properties that are superior in some fashion to the subject property and the problem is compounded if depreciation exists in more than one form eg physical functional and economic obsolescence the income approach estimates value based upon future_benefits cash-flow to be derived from the ownership of a property this approach is most applicable to income-producing- type properties as it involves estimating gross_income and then deducting estimated vacancy losses_and_expenses to compute net_income this net_income is processed into an indication of value by using several different methods and techniques to determine the proper capitalization and or discount rate in their reports both experts used all three methods to value the litton building in their reports both experts used the sales comparison method to value the acres in his report mr cantrell used a development approach which is equivalent to the income approach to value the parcel of acres in his report dr friedman used the sales comparison method to value the parcel of acres in their reports both experts used the sales comparison method and the cost approach to value the bates center both experts agree that the income approach was not applicable to determining the value of the bates center the sales comparison method was the methodology most important to both experts in valuing the gifted litton property the sales comparison method was the methodology most important to dr friedman in valuing the bates center the cost approach was the methodology most important to mr cantrell in valuing the bates center as mr cantrell states in his report buildings like the litton building are built for owner occupants and tend to be owner occupied and not to be rented in the market additionally mr cantrell's report states that the sales comparison method is generally recognized as being the best_method for valuing land as if vacant and ready for improvement to its highest_and_best_use based on our review of the record and the weight accorded the sales comparison method by both parties we deem it appropriate to set_aside the cost and income approach to valuation in this case instead we rely on the sales comparison method in determining the value of the gifted litton property and the bates center iv fair_market_value of the gifted litton property mr cantrell determined the fair_market_value of the gifted litton property on date to be dollar_figure dr friedman determined the fair_market_value of the gifted litton property on date to be dollar_figure before subtracting costs required to place the building into service a the acres under the sales comparison method mr cantrell determined the fair_market_value of the acres which was big_number square feet on date to be dollar_figure based on a value of dollar_figure per square foot mr cantrell compared the acres to eight other land comparables that ranged in size from big_number square feet to big_number square feet that were sold or were being offered for sale between january of and december of and that had sale prices or offers between dollar_figure and dollar_figure per square foot after adjusting his comparables he determined that the comparable properties had a mean price per square foot of dollar_figure mr cantrell did not adjust the comparables for changes in market conditions time mr cantrell's report states that there was a relatively slow market for land in the neighborhood in which the litton property was located according to mr cantrell this supported his decision not to adjust the comparables for changes in market conditions mr cantrell adjusted the comparables for location size and other dollar_figure almost all of mr cantrell's adjustments were positive although he did make negative adjustments to three comparables for size and to one for other we believe mr cantrell's conclusions to be unrealistic and unreliable in his analysis virtually every property was inferior except the highest price sale dollar_figure per square foot --a property that was considerably smaller in size and located in a petitioners donated the gifted litton property on date not on date it is unclear what other adjustment was for different part of lubbock--and a comparable that was being offered for sale at dollar_figure per square foot additionally mr cantrell chose to use offers for sale and uncompleted sales in his analysis furthermore mr cantrell's reason for applying positive adjustments totaling percent to a property that was similar in size to the acres that had a better location than the acres and that sold for dollar_figure per square foot was perhaps the purchasers just got a good deal when they bought this land we conclude that mr cantrell's adjustments are unwarranted under the sales comparison method dr friedman determined the fair_market_value of the acres on date to be dollar_figure based on a value of dollar_figure per square foot dr friedman compared the acres to four other land comparables that ranged in size from big_number square feet to more than big_number square feet that were sold between august of and april of and that had sale prices between dollar_figure and dollar_figure per square foot three of the four comparables dr friedman used were also used by mr cantrell we find that dr friedman's report provides a better indication of the fair_market_value of the acres dr friedman reasonably discounted all of his comparables due to their more desirable location--two were located closer to the airport and the two were located on more desirable parts of loop dr friedman's adjustment for time however was unreasonable and we shall not apply an adjustment for time there was a slow market for land in the neighborhood in which the litton property was located and since lubbock had virtually no growth after removing dr friedman's time adjustment the adjusted sale prices of the four comparables he used are dollar_figure dollar_figure dollar_figure and dollar_figure per square foot based upon our review of all the valuation evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the acres was worth dollar_figure per square foot for a total value of dollar_figure b the litton building under the sales comparison method mr cantrell determined the fair_market_value of the litton building which was big_number square feet on date to be dollar_figure based on a value of dollar_figure per square foot under the sales comparison method dr friedman determined the fair_market_value of the litton building on date to be dollar_figure based on a value of dollar_figure per square foot mr cantrell compared the litton building to five other comparables which were as follows building sale date bldg size sq ft price per sq ft for bldg lb1 lb2 lb3 lb4 lb5 big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dr friedman compared the litton building to four of these same five comparables mr cantrell adjusted the comparables for time location size quality condition and other dr friedman adjusted the comparables for location quality condition and other dr friedman did not adjust the comparables for time but mr cantrell applied a negative time adjustment of percent to lb1 and lb3 these two properties were sold in december of and january of we conclude that these adjustments are reasonable due to the slow market in lubbock and the fact that since lubbock had virtually no growth lb1 was located near the litton building but lb2 lb3 lb4 and lb5 were located in southern lubbock as both parties pointed out southern lubbock was where the bulk of industrial development had taken place therefore comparable properties located in southern lubbock were in a more desirable location than the litton building mr cantrell's report however only made a negative location adjustment to lb3 negative percent instead he made positive location adjustments to lb2 and lb5 and none to lb4 dr friedman however applied negative location adjustments to lb2 negative percent lb3 negative percent and lb5 negative percent we are more persuaded by dr friedman's location adjustments than by mr cantrell's we shall not adjust lb1 for location and shall apply a negative adjustment of percent to the other four comparables for location in order to determine the value of the litton building the conclusory statements in mr cantrell's report that the litton building was of a superior construction to lb1 lb2 lb4 and lb5 do not explain how the litton building was superior mr cantrell made positive adjustments to lb1 lb2 lb4 and lb5 of percent percent percent and percent respectively for the litton building's superior construction he made no adjustment however to lb3 even though he noted it was newer than the litton building dr friedman however explained that lb1 was inferior because it was a metal exterior building and therefore he made a 10-percent positive adjustment to lb1 dr friedman also noted that lb3 was a superior quality building due to its age and modern quality construction standards therefore he applied a 20-percent negative adjustment we are unconvinced by mr cantrell's unexplained quality adjustments and shall not apply his adjustments for quality in order to determine the value of the litton building we are persuaded by dr friedman's quality adjustments and shall use them in order to determine the value of the litton building mr cantrell also adjusted the comparables for size he applied a positive adjustment of percent to the one comparable lb1 that was larger than the litton building and applied negative adjustments of percent percent and percent to the comparables lb2 lb3 and lb4 respectively which were smaller than the litton building we are convinced that these adjustments are reasonable and shall use them in order to determine the value of the litton building mr cantrell also adjusted the comparables for condition age he applied negative adjustments of percent percent percent and percent to the lb2 lb3 lb4 and lb5 respectively dr friedman also applied a negative adjustment of percent to lb4 due to its age we are convinced by mr cantrell's condition adjustments and shall use them in order to determine the value of the litton building mr cantrell adjusted the comparables under other as follows lb1 positive percent for inferior features lb3 negative percent for lease influence and lb4 positive percent for motivation of the seller dr friedman also adjusted lb5 positively percent under other for motivation of the seller based on the record we fail to understand why mr cantrell adjusted lb1 for inferior features under other he already applied a positive 30-percent adjustment under quality noting that lb1 was inferior we are unconvinced by mr cantrell's unexplained additional quality adjustment to lb1 under other and shall not apply this adjustment to lb1 in order to determine the value of the litton building we are convinced that the lease adjustment and adjustments for motivated sellers are well founded and shall apply a positive adjustment to lb3 of percent and shall apply a positive adjustment to lb4 and lb5 of percent after applying the adjustments we find proper to the comparables the adjusted price per square foot for the five comparables is as follows lb1 lb2 lb3 lb4 lb5 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure price per square foot adjustments - location - quality - size - condition - other - time total adjustment adjusted price per square foot dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure based upon our review of all the valuation evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the litton building was worth dollar_figure per square foot for a total value of dollar_figure c the parcel of acres mr cantrell used the development approach to appraise the parcel of acres he determined the fair_market_value of the parcel of acres as of date to be dollar_figure according to mr cantrell the development approach which discounts the income stream from lot sales over a period of time is the equivalent of an income approach as we have previously stated we do not believe that the income approach was an appropriate way to value the property at issue in this case in his report mr cantrell set forth various problems inherent in the development approach including that the large number of variables involved that makes this method susceptible to error it is impossible to accurately predict when lots will sell and the best anyone can do is to make a reasonable guess the expenses_incurred in developing the property are unknown and must be estimated and the discount factor applied to the estimated cash-flows must be estimated and is subject_to disagreement additionally mr cantrell's report states that the sales comparison method is generally recognized as being the best_method for valuing land as if vacant and ready for improvement to its highest_and_best_use furthermore as we have found that the highest_and_best_use of the parcel of acres was as agricultural land and because mr cantrell's development analysis was based upon developing the parcel of acres into an industrial subdivision mr cantrell's report is not helpful to our determination of the value of the parcel of acres under the sales comparison method dr friedman determined the fair_market_value of the parcel of acres on date to be dollar_figure based on a value of dollar_figure per acre dr friedman compared the parcel of acres to six other comparables which were as follows land sale date size acres price per acre ta1 ta2 ta3 ta4 ta5 ta6 n a n a dollar_figure big_number big_number big_number big_number ta1 ta2 and ta3 were completed sales ta4 was a listing on a property that had been held_for_sale for years ta5 and ta6 were tax comparables and were not for sale and the price per acre was based on the assessed value of the land dr friedman adjusted the comparables for time location size and the nature of the site we note that dr friedman in reaching his conclusion about fair_market_value relied on the three sales ta1 ta2 and ta3 and the property listed for sale ta4 he did not rely on the tax comparables ta5 and ta6 on this basis we also shall not rely on the tax comparables in reaching our conclusion as to the fair_market_value of the parcel of acres dr friedman's negative adjustment for time was unreasonable there was a slow market for land in the neighborhood in which the litton property was located and since lubbock had virtually no growth we shall not adjust any of the comparables for time in order to determine the value of the parcel of acres ta1 was located closer to the airport than the parcel of acres and ta1 had extensive frontage along mlk dr friedman did not adjust ta1 for location because he felt that the parcel of acres' frontage on loop offset ta1's proximity to the airport ta2 was located closer to lubbock's central business district than the parcel of acres and therefore dr friedman applied a negative location adjustment of percent to ta2 ta3 was located on the access road to loop and was much closer to interstate than the parcel of acres dr friedman therefore applied a negative location adjustment of percent to ta3 ta4 located one-half mile from the parcel of acres had access to mlk but no frontage on loop based on these facts dr friedman applied a positive location adjustment of percent to ta4 we are convinced that the adjustments dr friedman made for location are appropriate except we believe that the adjustment to ta2 was excessive we believe that a negative adjustment to ta2 of percent is more appropriate we shall use these location adjustments in order to determine the value of the parcel of acres dr friedman also adjusted the comparables for size he applied a positive adjustment of percent to ta3 because it was approximately twice the size of the parcel of acres and a positive adjustment of percent to ta1 because it was much larger than the parcel of acres we are convinced that these adjustments are reasonable and accept them in order to determine the value of the parcel of acres dr friedman also made a site adjustment to ta2 because ta2 was a pit he applied a positive adjustment of percent we are convinced that an upward adjustment is appropriate because of the nature of the site however we shall apply a positive adjustment of percent petitioners contend that ta3 was a highly motivated sale there was credible testimony that this sale was motivated we therefore shall apply a positive adjustment of percent to ta3 for motivation of the sellers in order to determine the value of the parcel of acres after applying the adjustments we find proper to the comparables the adjusted price per acre for the four comparables is as follows price per acre adjustments - location - size - site - motivation - time total adjustment adjusted price per acre ta1 ta2 ta3 ta4 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we give less weight to ta4 because it was a listing rather than a completed sale based upon our review of all the valuation evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the parcel of acres was worth dollar_figure per acre for a total value of dollar_figure d conclusion we have found the fair market values of the acres the litton building and the parcel of acres on date to be dollar_figure dollar_figure and dollar_figure respectively therefore the total value of the gifted litton property on date was dollar_figure v fair_market_value of the bates center mr cantrell determined the fair_market_value of the bates center on date to be dollar_figure his report found that the value indicated by the cost approach was dollar_figure and the value indicated by the sales comparison method was dollar_figure mr cantrell placed greater weight on the cost approach in determining his final estimate of the bates center's fair_market_value we note that we are skeptical of the accuracy of mr cantrell's conclusion regarding the value of the bates center on its date of donation first one of his basic premises--the date of donation of the bates center--is wrongdollar_figure second he places greater weight on a method of valuation--the cost approach--that we have found not helpful in this case last he contradicted himself regarding his basis for valuing the bates center--he testified that he computed the value of the bates center based on its possibility of development into a commercial property because he assumed that the land which was zoned r-2 residential with a church variance could easily be rezoned as commercial mr sessions donated the bates center on date not on date we note that mr sessions never took any_action to have the bates center land rezoned by the city of lubbock furthermore although petitioners point to a letter from randy henson senior planner lubbock planning department that continued however in his report he concluded that the highest_and_best_use for the bates center was for use in conjunction with the adjoining church property and that the bates center's location made commercial uses not feasible dr friedman determined the fair_market_value of the bates center on date to be dollar_figure dr friedman placed greater weight on the sales comparison method in determining his final estimate of the bates center's fair_market_value a bates center land under the sales comparison method mr cantrell determined the fair_market_value of the bates center land which was big_number square feet to be dollar_figure based on a value of dollar_figure per square foot under the sales comparison method dr friedman determined the fair_market_value of the bates center land to be dollar_figure based on a value of dollar_figure per square foot for the five lots which comprised big_number square feet and dollar_figure per square foot for the excess lot which was big_number square feet mr cantrell compared the bates center land to five other comparables which were as follows continued indicated that the zoning of the bates center could be changed petitioners did not call him as a witness we infer that his testimony would not have been favorable to petitioners 6_tc_1158 affd 162_f2d_513 10th cir land sale date land size sq ft price per sq ft bl1 bl2 bl3 bl4 bl5 big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dr friedman compared the bates center land to two of these same five comparables bl1 and bl4 dr friedman also compared the bates center land to four tax comparables these tax comparables however were not for sale and the price per square foot was based on the assessed value of the landdollar_figure although the tax comparables may provide some insight into the value of the bates center land we instead choose to rely on the completed sales listed above bl1 through bl5 the completed sales were located near the bates center and some took place close to the time of its donation we believe that in this case they are better indicators of the value of the bates center land at the time of its donation bl1 bl2 bl4 and bl5 were located on a six-lane heavily traveled road avenue q dr friedman made a negative adjustment of percent for this factor mr cantrell however made negative adjustments of percent to bl2 and bl5 and negative adjustments of percent to bl1 and bl4 based on their location bl3 was located on 44th street however it was located closer to avenue q than the bates center property we the texas property_tax code and the texas constitution require the lcad to appraise property at fair_market_value see tex const art viii sec tex tax code ann sec_1 dollar_figure west are more persuaded by dr friedman's adjustment for the better location of the comparables and we shall apply negative adjustments of percent to bl1 bl2 bl4 and bl5 and a negative adjustment of percent to bl3 for location in order to determine the value of the bates center land dr friedman adjusted the comparables for size and zoning he applied negative size adjustments of percent to the properties he used as comparables bl1 and bl4 because they were smaller than the bates center property he also applied negative zoning adjustments of percent to these properties because they were zoned c-4 commercial and the bates center land was zoned r-2 with a church variance we are convinced that these adjustments are reasonable and shall apply negative adjustments of percent to all the comparables due to their smaller size and shall apply negative adjustments of percent to bl1 bl4 and bl5 because they were zoned c-4 commercial in order to determine the value of the bates center land bl2 and bl3 were zoned r-3 and r-2 respectively at the time of their sales therefore we conclude that they require no adjustment for zoning mr cantrell adjusted all of the comparables under other mr cantrell however only explained the other adjustment as it related to bl1 and bl2--he made the adjustments in order to adjust for the motivations of the seller buyer we are convinced that the adjustments for motivation of seller buyer are well founded and shall apply a positive adjustment to bl2 of percent and a negative adjustment to bl1 of percent we are unconvinced however by mr cantrell's unexplained other adjustments to bl3 bl4 and bl5 and shall not apply mr cantrell's proposed other adjustments to these properties in order to determine the fair_market_value of the bates center property after applying the adjustments as we find proper to the comparables the adjusted price per square foot for the five comparables is as follows bl1 bl2 bl3 bl4 bl5 price per square foot adjustments - location - size - zoning - other total adjustment adjusted price per square foot dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure based upon our review of all the valuation evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the litton building was worth dollar_figure per square foot for a total value of dollar_figure b bates center building under the sales comparison method mr cantrell determined the fair_market_value of the bates center property which was big_number square feet to be dollar_figure based on a value of dollar_figure per square foot under the sales comparison method dr friedman determined the fair_market_value of the bates center building to be dollar_figure based on a value of dollar_figure per square foot mr cantrell compared the bates center building to five other churches that were sold in lubbock between january of and september of he made no adjustments to these sales prices he determined that the sales_price per square foot for these buildings ranged from dollar_figure to dollar_figure he removed the low and high sales prices and was left with sales prices of dollar_figure dollar_figure the adjoining church and dollar_figure per square foot he determined that dollar_figure per square foot was the most reasonable value estimate based on these three sales dr friedman compared the bates center building to four other churches that were sold in lubbock between january of and september of three of these four sales were comparables that mr cantrell used in his report he determined that the sales_price per square foot for the buildings he compared the bates center building to ranged from dollar_figure to dollar_figure he determined that the sales_price for the adjoining church building was dollar_figure per square foot dr friedman calculated that the average unadjusted sale price for the buildings was dollar_figure per square foot he adjusted this average price downward by percent because he believed that the motivation to purchase a church building was stronger than to purchase an activities building he determined the adjusted price per square foot to be dollar_figure we are not convinced that the comparable properties required a negative adjustment for motivation bishop william h watson testified that some churches in lubbock started in a gymnasium without a sanctuary bishop watson testified i had made up my mind if i had to take just the gym only i would stay in the gym as the church because i see some other churches do that kind of thing as we previously stated the use of the bates center as a stand-alone church is supported by the record we shall not apply a negative adjustment for motivation in determining the value of the bates center building furthermore we believe that the sale of the adjoining church which mr sessions sold to the northwest texas church of god in christ--to which he donated the bates center--is particularly relevant to our determination of the value of the bates center building the sales_price of the adjoining church was dollar_figure with the building costing dollar_figure per square foot according to mr cantrell or dollar_figure per square foot according to dr friedman bishop watson testified that he felt that the church building was more important than the bates center he also testified that mr sessions offered to sell the bates center and the adjoining church together to the northwest texas church of god in christ for dollar_figure after negotiations the northwest texas church of god in christ purchased the adjoining church for dollar_figure and mr sessions donated the bates center to the northwest texas church of god in christ based upon our review of all the valuation evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the bates center building was worth dollar_figure per square foot for a total value of dollar_figure c conclusion we have found the fair market values of the bates center land and bates center building on date to be dollar_figure and dollar_figure respectively therefore the total value of the bates center on date was dollar_figure to reflect the foregoing decisions will be entered under rule
